Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive.
Applicants argue the Wang fails to disclose “in response to the determination indicating the first object is not being displayed within the predetermined distance from the second object, the display mode or the position of the at least one of the first object and the second object is not changed”.  The examiner respectfully disagrees.  A first display mode/position may be reasonably interpreted to be a default configuration as disclosed in Wang [0167] and also [0164] and changing to a second display mode may be reasonably interpreted to be a reaction configuration as also disclosed in Wang.  The claim language is too broad to exclude the embodiments of Wang such as an animating the GUI object according to its default configuration.
  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2015/0334075).

Regarding claim 1, 14 and 15, Wang discloses a video distribution system that distributes a video including an animation of a character object, and comprises one or a plurality of computer processors, the one or plurality of computer processors being programmed to:
distribute, to a viewing user terminal, information about a video including the animation of the character object of a distribution user (See Fig 1 and [0073-0080] users chatting in interactive GUI reads on viewer and distribution users. See Fig 9 and [0133-0134] a user icon is also interactive, i.e., reads on a character object of a distribution user);
display a first object corresponding to a first gift on the video based on a display request for the first gift transmitted from the viewing user terminal (See Fig 1 and [0073-0080] a viewer device displaying an interactive message session.  See [0137-0139].  See [0096] GUI objects sent may be in a locked state until sold via micro transaction, read gift); and

in response to the determination, indicating the first object is being displayed within the predetermined distance from the second object a display mode or a position of at least one of the first object and the second object is changed, and (See Fig 20 and [0160-167] when a first GUI object and second GUI object are within a predetermined proximity execute a reaction animation and afterwards finishing an animation. See also [0088-0089] a GUI object may perform an animation in response to being targeted by another GUI object),
in response to the determination indicating the first object is not being displayed within the predetermined distance from the second object, the display mode or the position of the at least one of the first object and the second object is not changed (See [0164] a GUI object presents and animates its representation according to its default configuration. A default configuration reads on a display mode. See [0167] “In act 2006, the first GUI object determines whether the representation of the second GUI object will come with a predefined proximity of the representation of the first GUI object. If so, the first GUI object executes act 2008. Otherwise, the first GUI object executes act 2014. In the act 2014, the first GUI object animates its representation within the message thread according to its default configuration.” Reads on if  the second object does not come within the proximity a default configuration, i.e., default animation and default position in message thread, is displayed.  Displaying a default 
transmitting and receiving from a server device information about video objects (See Fig 1 and [0073-0080] message server).

Regarding claim 2, Wang discloses the video distribution system according to claim 1, wherein when the one or more plurality of computer processors determine that the first object is being displayed within the predetermined distance from the second object, the one or more plurality of computer processors display the first object in contact with the second object (See Fig 8 and Fig 9 and [0132-0134]).

Regarding claim 4, Wang further discloses the video distribution system according to claim 1, wherein whether the first object is being displayed within the predetermined distance from the second object is determined by comparing (i) three-dimensional or two-dimensional coordinates of a position at which the first object is being displayed and (ii) three-dimensional or two- dimensional coordinates of a position at which the second object is being displayed (See [0082] target of an action includes one or more locations within a message thread identified by screen coordinates or context coordinates.).

Regarding claim 5, Wang further discloses the video distribution system according to claim 1, wherein the one or plurality of computer processors further determines whether the 

Regarding claim 13, Wang further discloses the video distribution system according to claim 1, wherein the one or plurality of computer processors disply the first object based on designation of an initial display position of the first object transmitted from the viewing user terminal (See [0010], [0131] [0135] displaying a GUI object where a user drops it).

Regarding claim 16, Wang further discloses the video distribution system according to claim 1, wherein the predetermined distance is set based on at least one of a screen size of the video and a size of the first and/or second object (See [0082] the coordinate system may be based on the physical resolution of the display). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0334075) in view of Azanza et al. (US 2019/0102889).

Regarding claim 3, Wang discloses the video distribution system according to claim 1,  but does not explicitly disclose wherein when the one or plurality of computer processors determine that the first object is being displayed within the predetermined distance from the second object, the one or plurality of computer processors end display of the first object and change a display size of the second object.
Azanza discloses that it was known to merge selectable objects in a motion detection process when objects are a predefined minimum distance ([0033-0036]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Wang with the known methods of Azanza predictably resulting in when the one or plurality of computer processors determine .

	

Allowable Subject Matter
Claim 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of dependent claim 6.
Claims 7-12 depend from claim 6 and are indicated as allowable subject matter for the inherited features of claims 6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425